Citation Nr: 1810720	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim for entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for an umbilical hernia.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for a heart disability, to include as a result of diabetes mellitus.

11.  Entitlement to service connection for neuropathy of the upper extremities, to include as a result of diabetes mellitus.

12.  Entitlement to service connection for neuropathy of the lower extremities, to include as a result of diabetes mellitus.

13.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July 1977 to March 1978.  He had additional military reserve service including a period of ACDUTRA service in June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for lumbar spine and left knee disabilities and for an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his hearing in March 2017, and prior to a promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a cervical spine disability, bilateral carpal tunnel syndrome, erectile dysfunction, and an umbilical hernia.

2.  An unappealed March 1980 rating decision denied reopening the previously denied entitlement to service connection for a throat disorder.

3.  Evidence added to the record since the November 2005 rating decision does not raise a reasonable possibility of substantiating the service connection claim for entitlement to service connection for a throat disorder.

4.  Diabetes mellitus was not manifest during service nor within one year of separation from a qualifying continuous 90-day period of active service; and, the preponderance of the evidence fails to establish any present disability or aggravation of disability as a result of service.

5.  A heart disability was not manifest during service nor within one year of separation from a qualifying continuous 90-day period of active service; and, the preponderance of the evidence fails to establish any present disability or aggravation of disability as a result of service or a service-connected disability.

6.  Neuropathy of the upper extremities was not manifest during service nor within one year of separation from a qualifying continuous 90-day period of active service; and, the preponderance of the evidence fails to establish any present disability or aggravation of disability as a result of service or a service-connected disability.

7.  Neuropathy of the lower extremities was not manifest during service nor within one year of separation from a qualifying continuous 90-day period of active service; and, the preponderance of the evidence fails to establish any present disability or aggravation of disability as a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a cervical spine disability by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for a bilateral carpal tunnel syndrome by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal for entitlement to service connection for erectile dysfunction by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal for entitlement to service connection for an umbilical hernia by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The March 1980 rating decision, which denied entitlement to service connection for a throat disorder, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

6.  New and material evidence was not obtained, and the claim for entitlement to service connection for a throat disorder, is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

8.  The criteria for service connection for a heart disability, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

9.  The criteria for service connection for neuropathy of the upper extremities, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

10.  The criteria for service connection for neuropathy of the lower extremities, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his March 2017 hearing, the appellant withdrew his appeal for entitlement to entitlement to service connection for a cervical spine disability, bilateral carpal tunnel syndrome, erectile dysfunction, and an umbilical hernia.  The Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The issue of entitlement to service connection for a throat disorder was initially decided in a March 1980 rating decision and denied based on a finding of no present throat disability.  Significantly, the record at that included service treatment report noting the Veteran was treated for an upper respiratory infection in August 1977 and that subsequent reports noted a positive purified protein derivative (PPD) tests and treatment for inactive tuberculosis.  VA examinations in April 1979 and October 1979, however, revealed no throat or respiratory disorders.  The Veteran did not appeal that decision.  There was also no new and material evidence received within a year of the March 1980 rating decision, which would have triggered a review of the claim.  Accordingly, the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

The evidence added to the record since the March 1980 rating decision includes statements and testimony from the Veteran as to his treatment in service for an upper respiratory disorder.  He testified that he believed he had been provided diagnoses of "laryngopharyngitis" and bronchitis.  He also stated that he had subsequent received private medical treatment and medication for the condition, but that he had not discussed with those providers whether the treatment might be related to his military service.  VA treatment records obtained since the prior rating decision include reports noting negative throat and respiratory evaluations in December 2009, December 2010, January 2011, and April 2011.

The Board finds that the evidence received since the March 1980 rating decision does not raise a reasonable possibility of substantiating the service connection claim for a throat disorder.  The Veteran's recent statements as to having received treatment, in essence, for an upper respiratory disorder during service in 1977 are found to be cumulative of the evidence previously considered.  There is no evidence, however, of a chronic throat disorder related to the treatment the Veteran is shown to have received in service.  As such, the claim is not reopened. 

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including diabetes mellitus, cardiovascular disease, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  The presumption may be applied from any continuous 90-day period of qualifying service.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(1); see also Lorenzano v. Brown, 4 Vet. App. 446, 449-450 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

In statements and testimony in support of his claim the Veteran reported that he was first notified of a diagnosis of diabetes mellitus in 2000.  He has not asserted, and the available record does not indicate, that his type II diabetes mellitus, heart disability, or neuropathy of the upper and lower extremities developed either during or as a result of his military service from July 1977 to March 1978.  He contends rather that his diabetes mellitus (diagnosed after his discharge in 1978) was aggravated during a period of ACDUTRA service in June 2007.  He states he has a current heart disability and neuropathy of the upper and lower extremities as result of his diabetes mellitus.

Service treatment records are negative for complaint, treatment, or diagnosis of diabetes mellitus during his period of service from July 1977 to March 1978.  A June 2007 DA Form 2173, Statement of Medical Examination and Duty Status, noted the Veteran was treated during a period of ACDUTRA service for uncontrolled type II diabetes mellitus glucose.  The details of the incident were described and the examiner found the incident involved a temporary disability that was not incurred in the line of duty.  VA treatment records include diagnoses of diabetes mellitus without opinion as to etiology.

Based on the foregoing, the Board finds that diabetes mellitus, a heart disability, and neuropathy of the upper and lower extremities were not manifest during service nor within one year of separation from a qualifying continuous 90-day period of active service.  The preponderance of the evidence fails to establish any such present disability or aggravation of disability is a result of service or a service-connected disability.  

Consideration has been given to the Veteran's documented episode of uncontrolled diabetes mellitus glucose during ACDUTRA in June 2007.  However, there is no competent evidence of a worsening of the diabetes mellitus at that time.  Evidence of temporary symptomatic flare-ups of the diabetes condition, alone, is not sufficient to show increased disability unless the underlying condition is worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47  (Fed. Cir. 2002).  In fact, the June 2007 examiner specifically described the incident in 2007 as a temporary disability (flare-up) and not incurred in the line of duty.  There is no competent medical evidence stating the contrary.  There is also no indication that his present disabilities may be reasonably attributed to any other specific event, injury, or disease during active service.  Further, to the extent that any present heart and/or neurological disability has been attributed to the Veteran's diabetes, which is not found to be service related, a claim for service connection on a secondary basis would be denied as matter of law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Consideration has been given to the Veteran's statements provided in support of his claims.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for diabetes mellitus, a heart disability, and neuropathy of the upper and lower extremities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

ORDER

The appeal for entitlement to service connection for a cervical spine disability is dismissed.  

The appeal for entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.  

The appeal for entitlement to service connection for erectile dysfunction is dismissed.  

The appeal for entitlement to service connection for an umbilical hernia is dismissed.  

The application to reopen a claim for entitlement to service connection for a throat disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for neuropathy of the upper extremities is denied.

Entitlement to service connection for neuropathy of the lower extremities is denied.


REMAND

The Veteran testified at his March 2017 hearing that his service-connected right knee disability had increased in severity since his October 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (submission of new evidence or allegation that a disability has worsened may require a new medical examination to be provided, but the "mere passage of time between those events does not").  

The Veteran contends he has an acquired psychiatric disorder and lumbar spine and left knee disorders as a result of his service-connected right knee disability.  The Veteran's acquired psychiatric disorder claim has not been addressed by VA examination.  Although the Veteran's secondary service connection claims were addressed in a March 2011 VA examination, the effects of any increase in the service-connected right knee disability must be considered for an adequate determination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  An adequate orthopedic examination should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds that additional medical examinations are required.  Up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature of his service-connected right knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the joints should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating joint instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of locking are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The examiner should also address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present lumbar spine and/or left knee disorder that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected right knee disability, or
d. was aggravated by his service-connected right knee disability, to include symptoms of chronic pain and the overall debilitating effects of the knee disability.  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's statements as to experiencing locking and constant pain in the right knee.  All necessary tests and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Upon completion of directive #2, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected right knee disability, or
d. was aggravated by his service-connected right knee disability, to include symptoms of chronic pain and the overall debilitating effects of the knee disability.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary tests and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


